We are all agreed that under § 10 of the original compensation law the plaintiff in this case would have had a valid claim against the compensation fund, provided only that he was injured in the course of his employment, and we are not holding in this case that he was not injured in the course of his employment. In view of the 1931 amendment it should not be so held. *Page 583 
The doubt as to the validity of the plaintiff's claim arises wholly out of the 1923 amendment to § 10 (§ 396a10, 1925 supplement) wherein the legislature declared that no compensation should be paid on account of injuries occurring outside the state, unless the employer and the Bureau shall have previously contracted for insurance protection for employees while working outside the state. The majority of the court considers this as making the sole test whether or not the injury occurred outside the state and as eliminating the question as to whether the employee at the time was engaged in a work incidental to his employment within the state. It must be conceded that there are strong reasons for this construction. But in view of the fact that the amended act holds forth the possibility of insuring employees while working outside the state, it seems to me that the question resolves to this: Does the contract of insurance actually made cover the employee while temporarily beyond the borders of the state pursuant to an employment within the state? I do not agree with the majority opinion in holding that there must be some special contract previously made concerning such a temporary and incidental absence. The law says nothing about aspecial contract. I do not believe the law contemplates the splitting of the pay-roll upon which the full premium is based in anticipation that part of it may be paid for services rendered while beyond the borders of the state, and there is in the law no other basis than pay-roll and risk upon which to fix a premium. I am of the opinion that when a premium is fixed and insurance effected, based upon the entire compensation or pay-roll, existing and anticipated, there is a previous contract for insurance protection for employees while doing work outside the state which is merely incidental to an employment within the state. I think the employer and the Bureau in this case made the only contract they could have made covering the employee in question and that they had therefore "previously contracted" for coverage while such employee was working in the capacity of a peace officer wheresoever his duties called him. *Page 584